The controversy on the merits in this proceeding is the proper interpretation of the word "shall" in a statute. The statute provides that, when certain things (naming them) are done concerning a road or highway, then the board of county commissioners shall vacate such road or highway. Petitioner claims that, since he had done all the things named and required in the statute, the board of county commissioners were compelled by the word "shall" in the statute to close the road or highway in accordance with his petition therefor. If such were the proper meaning of "shall" in the legislative intent, the word "petition" in the statute would not aptly express or describe the document that was to set the power of the board in motion. The word "demand" would be the proper word to express such meaning. After complying with the conditions stated in the statute, the applicant for the relief should demand that the board close the road or highway, and not petition that it do so. But the statute says there must be a petition, and in this case there was a petition, and not a demand.
In Railroad Co. v. Hecht, 95 U. S. Supreme Court Reports, at page 170, 24 L. Ed. 433, the doctrine applicable to this controversy is stated as follows: "As against the government, *Page 475 
the word `shall,' when used in statutes, is to be construed as `may,' unless a contrary intention is manifest." A contrary intention here is not manifest. The word "petition" and the general framing of the statute indicate that the legislative intent was not to force compulsory action on the board of county commissioners, but to give it a reasonable discretion.
Therefore I concur in the denial of the writ of mandate.
 *Page 31